PAUL ANTHONY MCNEESE V. STATE OF TEXAS






  NO. 07-00-0080-CR  

 

     IN THE COURT OF APPEALS  

 

     FOR THE SEVENTH DISTRICT OF TEXAS  

 

     AT AMARILLO  

 

     PANEL B 

 

     SEPTEMBER 20, 2000

________________________________  

  

PAUL ANTHONY MCNEESE, 

 

                Appellant 

 

     v.  

 

     THE STATE OF TEXAS,  

 

                Appellee

________________________________ 

  

FROM THE 242ND DISTRICT COURT OF HALE COUNTY; 

 

     NO. B12996-9805; HON. ED SELF, PRESIDING 

________________________________ 

 

 Before BOYD, C.J., and QUINN and JOHNSON, JJ.

 

Paul Anthony McNeese appeals from an order revoking his community supervision and sentencing him to two years imprisonment in a state jail facility.  His appointed counsel, however, has filed a brief pursuant to 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) representing that the appeal lacked merit and a motion requesting leave to withdraw as counsel.  The record illustrates that said documents were served upon appellant.  So too was appellant informed in writing, by both his counsel and this court, of appellant’s right to peruse the record and submit a 
pro se
 response or brief.  The deadline by which appellant had to comply was September 14, 2000.  To date, we have received no 
pro se
 response or brief from appellant nor any communication indicating in any way that he cares to file same.   

With regard to the 
Anders
 brief, appellant’s counsel stated that he diligently reviewed the record and that, in his opinion, it reflected no reversible error.  However, he did assert two arguable grounds of error but then concluded that they too were baseless.
  These grounds concerned the legal and factual sufficiency of the evidence underlying the court’s decision to revoke appellant’s community supervision.  The motion to revoke was founded upon appellant’s failure to successfully attend and complete the Daily Reporting Center program.  We reviewed the record and found legally and factually sufficient evidence supporting the court’s determination that appellant failed to complete the program.  Therefore, the court was authorized to revoke appellant’s community supervision on that basis.

We also made an independent examination of the record to determine whether there are any arguable grounds meriting appeal pursuant to 
Stafford v. State,
 813 S.W.2d 503 (Tex. Crim. App. 1991) and  found none.  Therefore, counsel’s assessment of the appeal is accurate.      

Having found no error, we grant the pending motion to withdraw and affirm the final judgment entered below. 

                                         				



Brian Quinn 

                                            			   Justice 

 

 

Do not publish.